EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of December 27, 2019 are hereby accepted as FORMAL.

Zhu et al (‘729), cited herewith, is of general interest for relating to the optimization of sensor parameters in a vehicle, and for item 408 in drawing Figure 4.

Scheschko et al (‘159), cited herewith, is of general interest for relating to the calculation of a correction value for a radar sensor in a vehicle, and for drawing Figure 5.

Laur et al (‘363), cited herewith, is of general interest for varying a field-of-focus for a detector in a vehicle.

Hoetzer et al. (‘293), cited herewith, is of general interest for relating to the vertical misalignment of a radar sensor in a vehicle.

Gaboury (‘871), cited herewith, is of general interest for aligning a radar sensor in a vehicle using a tilt sensor.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete paragraph numbering “[1]” and insert –[0001]—therefor.

On page 1 of the specification, delete paragraph numbering “[2]” and insert –[0002]—therefor.

On page 1 of the specification, delete paragraph numbering “[3]” and insert –[0003]—therefor.

On page 2 of the specification, delete paragraph numbering “[4]” and insert –[0004]—therefor.

On page 2 of the specification, delete paragraph numbering “[5]” and insert –[0005]—therefor.

On page 2 of the specification, delete paragraph numbering “[6]” and insert –[0006]—therefor.

On page 2 of the specification, delete paragraph numbering “[7]” and insert –[0007]—therefor.

On page 2 of the specification, delete paragraph numbering “[8]” and insert –[0008]—therefor.

On page 2 of the specification, delete paragraph numbering “[9]” and insert –[0009]—therefor.

On page 2 of the specification, delete paragraph numbering “[10]” and insert –[0010]—therefor.

On page 2 of the specification, delete paragraph numbering “[11]” and insert –[0011]—therefor.

On page 2 of the specification, delete paragraph numbering “[12]” and insert –[0012]—therefor.

On page 2 of the specification, delete paragraph numbering “[13]” and insert –[0013]—therefor.



On page 2 of the specification, delete paragraph numbering “[15]” and insert –[0015]—therefor.

On page 2 of the specification, delete paragraph numbering “[16]” and insert –[0016]—therefor.

On page 3 of the specification, delete paragraph numbering “[17]” and insert –[0017]—therefor.

On page 4 of the specification, delete paragraph numbering “[18]” and insert –[0018]—therefor.

On page 4 of the specification, delete paragraph numbering “[19]” and insert –[0019]—therefor.

On page 5 of the specification, delete paragraph numbering “[20]” and insert –[0020]—therefor.

On page 5 of the specification, delete paragraph numbering “[21]” and insert –[0021]—therefor.

On page 6 of the specification, delete paragraph numbering “[22]” and insert –[0022]—therefor.

On page 7 of the specification, delete paragraph numbering “[23]” and insert –[0023]—therefor.

On page 7 of the specification, delete paragraph numbering “[24]” and insert –[0024]—therefor.

On page 8 of the specification, delete paragraph numbering “[25]” and insert –[0025]—therefor.

On page 9 of the specification, delete paragraph numbering “[26]” and insert –[0026]—therefor.

On page 9 of the specification, delete paragraph numbering “[27]” and insert –[0027]—therefor.

On page 10 of the specification, delete paragraph numbering “[28]” and insert –[0028]—therefor.



On page 11 of the specification, delete paragraph numbering “[30]” and insert –[0030]—therefor.

On page 11 of the specification, delete paragraph numbering “[31]” and insert –[0031]—therefor.

On page 12 of the specification, delete paragraph numbering “[32]” and insert –[0032]—therefor.

On page 12 of the specification, delete paragraph numbering “[33]” and insert –[0033]—therefor.

On page 12 of the specification, delete paragraph numbering “[34]” and insert –[0034]—therefor.

On page 13 of the specification, delete paragraph numbering “[35]” and insert –[0035]—therefor.

On page 14 of the specification, delete paragraph numbering “[36]” and insert –[0036]—therefor.

On page 14 of the specification, delete paragraph numbering “[37]” and insert –[0037]—therefor.

On page 14 of the specification, delete paragraph numbering “[38]” and insert –[0038]—therefor.

On page 15 of the specification, delete paragraph numbering “[39]” and insert –[0039]—therefor.

On page 16 of the specification, delete paragraph numbering “[40]” and insert –[0040]—therefor.

On page 16 of the specification, delete paragraph numbering “[41]” and insert –[0041]—therefor.

On page 17 of the specification, delete paragraph numbering “[42]” and insert –[0042]—therefor.

On page 17 of the specification, delete paragraph numbering “[43]” and insert –[0043]—therefor.



On page 18 of the specification, delete paragraph numbering “[45]” and insert –[0045]—therefor.

On page 18 of the specification, delete paragraph numbering “[46]” and insert –[0046]—therefor.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare the application for printing as a patent, no authorization was sought from Applicant.  Particularly, the examiner’s amendment makes the paragraph numbering of the specification comply with 37 CFR 1.52(b)(6).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A method comprising, by a computing system of a vehicle: accessing sensor data generated by one or more sensors of the vehicle; determining, based on the sensor data, that a first beam angle of a radar of the vehicle provides insufficient radar visibility of a current road condition according to one or more criteria that relate to whether a field-of-view of the radar capture a defined area of the current road; determining an amount of adjustment needed to adjust the first beam angle of the radar to resolve the insufficient radar visibility; adjusting, based on the determined amount of adjustment, the first beam angle of the radar to a second beam angle; and detecting, based on the second beam angle of the radar, one or more objects.”  (Bold added).
Looking, first, to independent claim 1 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 2-12 depends ultimately from allowable, independent claim 1, each of dependent claims 2-12 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 13 as newly-amended is as follows:
“13. (Currently Amended) A system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: access sensor data generated by one or more sensors of [[the]] a vehicle; determine, based on the sensor data, that a first beam angle of a radar of the vehicle provides insufficient radar visibility of a current road condition according to one or more criteria_ that relate to whether a field-of-view of the radar capture a defined area of the current road; determine an amount of adjustment needed to adjust the first beam angle of the radar to resolve the insufficient radar visibility; adjust, based on the determined amount of adjustment, the first beam angle of the radar to a second beam angle; 
As for independent claim 13 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 14-19 depends ultimately from allowable, independent claim 13, each of dependent claims 14-19 is allowable for, at least, the reasons for which independent claim 13 is allowable.
The text of independent claim 20 as newly-amended is as follows:
“20. (Currently Amended) One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations comprising: accessing sensor data generated by one or more sensors of [[the]] a vehicle; determining, based on the sensor data, that a first beam angle of a radar of the vehicle provides insufficient radar visibility of a current road condition according to one or more criteria_ that relate to whether a field-of-view of the radar capture a defined area of the current road; determining an amount of adjustment needed to adjust the first beam angle of the radar to resolve the insufficient radar visibility; adjusting, based on the determined amount of adjustment, the first beam angle of the radar to a second beam angle; and detecting, based on the second beam angle of the radar, one or more objects.”  (Bold added).

Applicant’s amendment of November 10, 2021, the remarks with that amendment, and the examiner’s amendment above together overcome all objections and rejections of record in this application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648